Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 5 July 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 15.
My dearest friend.
Ghent 5. July 1814

The last remnants of the Prussian troops, quitted this City last Sunday Morning—If their presence added to the liveliness of the place, their departure has added much more to the contentment of its Inhabitants—They were visitors more dear than welcome—Their absence is the most agreable Company, to the People of Ghent—It is said however that they are very soon to be succeeded by a Corps, either of English or of Hanoverians.—The Department will gain nothing by the exchange.
In the leisure hours with which I am still favoured at this place, I have been re-perusing a part of the multitude of letters which poured upon me at Stockholm, at my Midnight interview with Mr: Connell at Gran, and at Gothenburg—Among them, were six from my Mother, three from my Father, three from my brother—Two from our Son George; and one from John—I should have sent them all to you, had a safe opportunity presented itself of transmitting them—But the Letters addressed to yourself, and which I did transmit, will I presume have repeated to you all the interesting intelligence contained in the others—Particularly as from the hand-writing of the Superscriptions I judged there were Letters from both the children to yourself. I observe with great pleasure, that George’s hand is very much improved—and although I am sorry to hear that he has an aversion to writing, his Letters, manifestly indicate a mind unfolding its powers, and advancing rapidly to maturity—John’s Letter to me is in five Lines; but is quite well written for his age, and in a hand that promises to be very good hereafter.
My Mother says in a Letter of 5. Feby. “Few Boys at 14 or 15 are larger than George, at 12 and a half—John begins to grow fast, his preceptor says he is a good Latin Scholar—His mind is not so stored with English Literature as George’s was at his Age—George wants a method in his reading to render it as useful to him as it might be; but now like the Bee, he flies from sweet to sweet, always however collecting some honey which he brings home to his Hive—He delights his Grandfather when he is at home by his readiness to find whatever Book he wants in his Library, and he will sit down like an old Man to hold a conversation upon Books for an hour together. He improves in his hand-writing but in this Branch of his Education he has been so deficient that he has had an aversion to letter-writing, and consequently makes no figure in it—I have conversed with him upon the Subject and he informs me that Saturday afternoon is in future to be appropriated to composition.”
My dear Mother mentions our Children in all her Letters—In that of 16. March she says they are Well—The last of George’s two Letters is dated 8. March. My Father and Mother were both severely ill during great part of the Winter—both with Lung-fevers—My brother’s wife and children and Suzan were all sick of the same complaint, in December and January; but by the latest Letters they were all recovered.—From a passage in one of my Mother’s Letters, it appears that Caroline Smith has a prospect of marriage, at New-York, but she does not say to whom—The Coll: spent the Autumn, untill the meeting of Congress at Quincy—I have read one of his Speeches in Congress, upon the army Bill, and although I wished he had been on the other side of the Question, I found it impossible de garder mon serieux in reading it—There was an intimacy of knowledge of the Subject, upon which he spoke, and a penetration into practical details, which I believe very few of our military men, or of our Legislators can boast of; and in some of his personal animadversions, there was a keeness of sarcasm, expressed in a playfulness of manner, altogether original and characteristic—If he makes many such Speeches he will soon have his full share of influence in the house—But I would to God, and infinitely more for the sake of the Country than of him, that instead of being in the House, he were upon the field.
My father mentions the Death of their neighbour, Mrs: Beale; and the appointment of Mr Otis as Chief Justice of the Supreme Court of the State, instead of Judge Parsons—Our friend Everett’s younger Brother, who was in College when we sailed from America is now a Preacher, and succeeds Mr Buckminster, at the Brattle-Street Church—He is said to have talents promising to be not inferior to those of his Predecessor—I have a friendly and even affectionate Letter from his Brother; though rather of an old date—25 June 1813—He is commencing a political Career, which I have sanguine hopes will be honourable to himself and useful to his Country. He requests particularly to be recalled to your remembrance, and offers his congratulations to Mr and Mrs: Smith—His friend Charles, too, he says he would not willingly have to forget him.
I wrote you on the 8th: of June from Gothenburg, advising Mr Smith, if upon your receipt of that Letter, he had not already taken his passage for that Port, and could get one to Amsterdam to take the latter by preference—As I have Reason to hope you may have received that letter by the 25th. of June, I am not without expectations, that they may yet reach Amsterdam in time to go by the John Adams—She is now lying at the Texel, and I suppose will be dispatched for New-York, about the first of August—We have written to England to obtain a Cartel for her to return to the United States; but she will not be sent untill the British Commissioners shall have arrived and we can inform the Government of our first Communications with them. We are still waiting for them, as well as for Mr Gallatin and Mr Hughes.
The Neptune as soon as the ice permitted her to depart from Gothenburg, went to Harwick where she has been untill last week—She has now come over to Antwerp—She will be sent home some time after the John Adams, and very possibly may take one or more of the Commissioners.—If Mr Smith, and his family should arrive at Amsterdam too late for the John Adams, they will in all probability be in time for the Neptune, and can travel with great ease, and at no great expence from the Texel to Antwerp by Land.
Mr Connell went off on Saturday last for Paris—Yesterday arrived here two American Gentlemen from Amsterdam—Mr Alfred Pierpont Edwards, a Son of the District Judge of Connecticut, and a Mr Howland of New-York—Mr Joseph Austen of Boston was here before—So you see, we dwell in the presence of all our brethren.
I mentioned in a Letter to you from Gothenburg, Mr Edward Wyer who was going as Consul to Riga, and whom I suppose you will see at St: Petersburg. He brought me five or six Letters of Recommendations from some of my most esteemed Friends, and was very assiduous in his attentions to me—But I have since learnt Circumstances relating to him not much to his credit, and if he goes to St: Petersburg I would recommend it to you to be upon the reserve with him, in conversation upon American Politics.
You remember that Dr: Beresford lent me Jortin’s Remarks on Ecclesiastical History—Three Volumes—to be return to him at Gothenburg—I unfortunately forgot to leave them there—Write me, if you know whether he has come on, as he intended, and whether I shall send his books there or to England. My abode at Gothenburg was so short that I had not time to render him any service there, as he requested, and as I very sincerely wished.—
Always affectionately your’s—not forgetting Charles.
A.